

Exhibit 10.46


RETAILER PRODUCT SALES AGREEMENT (RPSA)
(Shell Brand)


THIS AGREEMENT is between Bowlin Travel Centers, Inc. (”Buyer") whose address is
150 Louisiana Blvd, Albuquerque, NM 87108 and Arizona Fuel Distributors, LLC
("Seller") whose address is P.O. Box 63634 Phoenix, AZ 85082.
 
1.    DEFINITIONS. As used in this Agreement, the terms below have the following
meanings, whether singular or plural:
 
(a)   “Business Entity” - Any legal entity that is not an individual or sole
proprietorship, including, without limitation, a partnership, corporation,
limited liability company, limited liability partnership, or association.


(b)   “Buyer’s Marketing Premises” - Buyer’s premises, including, but not
limited to, Buyer’s office and storage, and distribution facilities that Buyer
uses in connection with the Products.


(c)   “Buyer’s Outlets” - Those retail outlets, including marinas and truck
stops, operated or supplied by Buyer and which Seller has authorized Buyer to
display the Identifications in connection with the resale of the Products to
consumers.


(d)   “Identifications” - The trademarks, trade dress, service marks, and color
schemes relating to the Shell brand licensed to Buyer by Seller under the terms
of this Agreement for use by Buyer and Buyer’s Outlets in connection with the
marketing and sale of the Products.


(e)   “Law” - Any applicable statute, constitution, ordinance, regulation, rule,
administrative order, or other requirement of any federal, state, or local
government agency or authority in effect at the time of execution, or during the
term, of this Agreement.


(f)   “Plant” - The distributing plant from which deliveries of Petroleum
Products are made to Buyer.


(g)   “PMPA” - The Petroleum Marketing Practices Act as may be amended from time
to time (15 U.S.C. §2801 et seq.).


(h)   “Products” - The gasoline and diesel fuel sold to Buyer by Seller for
resale under the Identifications.


2.    PURCHASE AND SALE OF PRODUCTS.


(a)   Subject to Articles 18 and 19, Seller shall sell and deliver to Buyer, and
Buyer shall purchase and accept from Seller, the minimum quantities of Products
identified in Exhibit A during each month and year during the term of this
Agreement (“Minimum Quantities”). Buyer acknowledges that the Minimum Quantities
are necessary and reasonable for, among other reasons, Seller to plan its supply
operations and, as such, are of material and reasonable significance to the
franchise relationship. Buyer also acknowledges that Seller has established
minimum volume levels for gasoline (“Base Volume”) to be resold through Buyer’s
Outlets for its customers in order to retain a Wholesale Marketer Agreement.
Accordingly, in no event may Buyer’s Minimum Quantities be less than the
following Base Volume:


If the Minimum Quantities are less than the minimum Base Volume, the Minimum
Quantities are deemed amended to be the same as the minimum Base Volume; and the
Maximum Quantities will be proportionately increased. If Buyer fails to purchase
this minimum Base Volume, Seller may take such action as Seller deems
appropriate, including, without limitation, terminating or not renewing this
Agreement.



--------------------------------------------------------------------------------


 
(b)   Seller may, but will not be obligated to, sell Buyer more than the
“Maximum Quantities” identified in Exhibit A. Seller’s exercise of its right to
do so will not obligate Seller to continue to sell Buyer such excess quantities.


(c)   To the extent practicable, Buyer shall take delivery of all Products on a
ratable basis.


(d)   If Buyer fails to purchase and accept the Minimum Quantities in any
12-month period, Seller may unilaterally downward adjust the Minimum/Maximum
Quantities each succeeding 12-month period by the difference between the annual
Minimum Quantities and the amount actually purchased for that 12-month period.
In addition, Buyer may request that Seller downward adjust Buyer’s
Minimum/Maximum Quantities if the need for the downward adjustment is due to a
reason beyond Buyer’s reasonable control. If Seller agrees that the reason is
beyond Buyer’s reasonable control, Seller shall downward adjust the
Minimum/Maximum Quantities each succeeding 12-month period by the difference
between the annual Minimum Quantities and the amount actually purchased for that
12-month period. Likewise, if Buyer purchases more than the Minimum Quantities,
Buyer may request that Seller upward adjust Buyer’s Minimum/Maximum Quantities.
If Seller agrees, the Minimum/Maximum Quantities will be upward adjusted for
each succeeding 12-month period.


(e)   If the term of this Agreement commences at any time after January 1st of
any year during the term of this Agreement, Buyer must purchase and accept the
Minimum Quantities during the remaining months of that 12-month period, but
Seller's rights and remedies set forth in Articles 2(a) and (d) above will not
commence until the next full 12-month period.


(f)   If Buyer terminates this Agreement prior to the expiration of its term or
if Seller terminates this Agreement for cause in accordance with the PMPA or
applicable Law, Seller will be entitled to all remedies available at Law or in
equity. Notwithstanding the foregoing, if Buyer terminates this Agreement and
Buyer’s Outlets remain branded under the Identifications, Seller may waive its
remedies pursuant to this article.


3.    PRICES AND TERMS OF PAYMENT.


(a)   PRICES: For Gasoline and Diesel Fuel: Seller’s price to retailer in effect
at time of delivery.


(b)   TERMS OF PAYMENT: Gasoline and Diesel Fuel terms are net seven days EFT
subject to credit approval.


(c)   Seller may charge Buyer interest, at a reasonable lawful rate per annum,
on all overdue sums owed to Seller. Further, if Buyer fails to make timely
payment of any amount due Seller, in addition to all other rights or remedies
available, Seller may take such action as Seller deems reasonable under the
circumstances. Without limiting the generality of the foregoing, Seller may
setoff or equitably recoup against any amount then due Buyer, defer further
deliveries of the Products until payment of all outstanding indebtedness is
made, and demand advance cash payment for further deliveries. Buyer shall comply
with the terms of any commercially acceptable reclamation notice issued to Buyer
by Seller under applicable Law.


4.    TERM. The term of this Agreement is ten years subject to the Seller’s
right to terminate or not renew this Agreement in accordance with applicable
law. Upon expiration, this Agreement will continue on a month-to-month basis
until the parties execute a new agreement or Seller terminates or does not renew
this Agreement in accordance with applicable law. The term begins on the date of
the first delivery of Shell gasoline.
 
5.    PERMISSION TO USE THE IDENTIFICATIONS
 
(a)   Seller grants to Buyer permission to use the Identifications only in
connection with the resale of the Products and so long as Buyer complies with
the terms of this Agreement. Buyer acknowledges that the Identifications are a
valuable and important property right and are essential to the goodwill and
reputation of the Products. Buyer further acknowledges Seller’s interest in the
Identifications and Buyer shall not claim any right to or title or interest
thereto.


(b)   Buyer must obtain Seller’s prior written authorization to use and display,
or permit the use and display of, the Identifications at any retail outlet.


2

--------------------------------------------------------------------------------


 
(c)   Buyer shall follow all rules, regulations, standards, and guidelines
Seller establishes from time to time relating to the use and display of the
Identifications in connection with the resale of the Products.


6.    PRODUCT STEWARDSHIP AND QUALITY. Pursuant to Seller’s permission to grant
Buyer use of the Identifications, Buyer shall comply with the following
requirements relating to the marketing, storage, and resale of the Products.


(a)   Buyer shall not resell, nor may any operator of Buyer’s Outlets resell,
gasoline at Buyer’s Outlets other than the gasoline purchased by Buyer from
Seller to be resold under the Identifications pursuant to the terms of this
Agreement.


(b)   The quality of the Products must be strictly maintained and not
adulterated, commingled, or blended with any other products or substances in any
manner.


(c)   All Products must be clearly identified, correctly labeled, and resold
under their proper Identifications and grades.


(d)   All signs and other advertising devices or materials furnished by Seller
to Buyer will remain Seller's property, must be used solely in connection with
the resale of the Products, and must be returned to Seller immediately upon
demand at Buyer's expense.


(e)   Buyer shall obtain Seller's prior written approval before using, or
permitting the use of, any promotional materials or advertising that bear any of
the Identifications.


7.    BRAND IDENTIFICATION AND MINIMUM STANDARDS. Buyer acknowledges that the
Identifications represent to the motoring public the manufacture and sale of
quality Products. Buyer shall undertake no action of any kind that may harm or
degrade the Identifications. Buyer further acknowledges that uniform standards
of quality and appearance must be maintained at all retail outlets displaying
the Identifications in order to properly market and sell the Products, preserve
and promote the reputation of Seller, and achieve public acceptance of the
Products. Accordingly, Buyer shall comply with, and cause the operators of
Buyer’s Outlets to comply with, all standards of operation and appearance
established from time to time by Seller, including, without limitation, the
following minimum obligations; provided, however, the means and the manner of
performance are within the sole discretion of Buyer:


(a)   Buyer shall comply with the Retail Visual Identity Design Standards and
Conversion guidelines (“Image Guidelines”) as may be amended by Seller or Shell
from time to time. If Seller or Shell amends the Image Guidelines, Seller shall
provide Buyer written notice.


(b)   Buyer acknowledges receipt of, or has been informed on how to access
through the online website of Seller and/or SHELL, the brand standards
pertaining to Seller’s and SHELL’S operations, appearance, and cleanliness
requirements (“Brand Standards”). At all times during the term of this
Agreement, Buyer shall maintain, and cause the operators of Buyer’s Outlets to
maintain, Buyer’s Outlets in accordance with the Brand Standards, as may be
amended by Seller or SHELL from time to time. If Seller or SHELL amends the
Brand Standards, Seller shall provide Buyer notice. If any Buyer’s Outlet fails
to meet the Brand Standards, Buyer shall de-identify the Buyer’s Outlet upon
notice from Seller in accordance with Article 23.


(c)   The Products must be diligently and efficiently merchandised and promoted
at Buyer’s Outlets.


(d)   The operations at Buyer’s Outlets must be conducted in a professional and
business-like manner and the public must be provided with prompt, courteous, and
efficient service.


(e)   Buyer shall promptly and courteously respond to any customer complaints
(including written responses when appropriate) and take immediate action to
satisfactorily resolve each customer complaint.


3

--------------------------------------------------------------------------------


 
(f)   In order to operate Buyer’s Outlets in an organized and efficient manner,
adequate and competent personnel who are able to converse in English with
Seller, customers, government officials, and other persons, considering both the
volume and nature of the business activity, must be maintained at Buyer’s
Outlets.
 
(g)   The operators and employees at Buyer’s Outlets shall wear neat, clean
uniforms of a type and style approved by Seller; provided, however, for uniforms
with Buyer logos, such approval will not be unreasonably withheld.


(h)   All service work at Buyer’s Outlets must be performed in a workmanlike
manner utilizing only first-class new materials and parts except when the
customer specifically authorizes rebuilt or used materials or parts.


(i)   Buyer’s Outlets must be kept in a clean, sanitary, and safe condition and
all property and equipment kept in good operating condition and repair. The
driveways, sidewalks, and other landscaped areas must be kept in a neat and
orderly appearance free from weeds, debris, snow, ice, and rubbish.


(j)   Buyer’s Outlets may not be used for any unlawful, offensive, hazardous,
unsightly, or other objectionable purpose, including, but not limited to, the
sale or display of materials with dominant themes of sex, nudity, prurient
interest, or pornography, which are unacceptable under local community
standards. Merchandise or paraphernalia that is morally offensive or distasteful
to the general public may not be displayed or offered for sale at Buyer’s
Outlets.


(k)   Buyer’s Outlets must be kept clear of vehicles, other mobile equipment,
and obstructions that restrict traffic flow, endanger customer safety, or
detract from appearance. Buyer’s Outlets may not be used to sell, lease, or
store motor vehicles, trailers, boats, or other mobile equipment, without
Seller’s prior written consent.


(l)   Buyer’s Outlets must be operated in a secure manner so that criminal
activity is adequately deterred from occurring there and so that all persons at
Buyer’s Outlets are adequately protected from injury, harm, or loss. Buyer has
complete control over and the sole responsibility for security at Buyer’s
Outlets.


8.    SELLER’S MARKETING RIGHTS. SHELL or Seller may, from time to time: (a)
add, change, or modify the grade, Product brand name, delivery package, or other
distinctive designation of any Product; (b) change or modify the formulations
and specifications of any Product; and (c) upon 30 days’ prior notice,
discontinue at any time the sale of any Product in which event the parties will
be relieved of any further obligation with respect to that Product.


9.    SALES AND MARKETING OBLIGATIONS.


(a)   Buyer shall use its reasonable efforts to develop and actively promote the
sales of Products. Nothing in this Agreement grants Buyer an exclusive territory
to market and resell the Products. Seller reserves the right to market and sell,
and authorize others to market and sell, the Products in any manner Seller
chooses, including, without limitation, through its own retail outlets or
through designated wholesalers or other buyers.


(b)   Buyer shall keep all Buyer’s Outlets supplied on a timely basis with
sufficient volumes and quantities of Products to meet the needs and demands of
all Buyer’s Outlets and their customers. Buyer shall maintain a sufficient
amount of all grades of Seller’s branded gasoline and, if applicable, branded
diesel fuel at Buyer’s Outlets.


(c)   Buyer shall not sell, deliver, or otherwise supply the Products to retail
outlets Seller has not authorized, in writing, Buyer to supply. Further, Buyer
shall not supply the Products to any reseller or retailer who Buyer knows or has
reason to know will resell the Products under trademarks or brand names other
than those of Seller.
 
4

--------------------------------------------------------------------------------


 
10.   TRAINING.
 
(a)   Buyer shall attend and shall cause all the managers or operators of
Buyer’s Outlets to attend a minimum of 2 days (16 hours) of Shell approved
training courses or courses deemed appropriate by Shell for each year of the
term of this Agreement, as and if required by Shell. The training will be
conducted at a training facility designated by Seller.


(b)   Buyers without previous automobile service station, motor fuel dispensing
station, or convenience store experience shall attend the appropriate initial
new Buyer training class and shall cause all the operators of Buyer's Outlets
without such previous experience to attend the appropriate initial new Buyer
training class. The training will be conducted at a training facility designated
by Seller.


(c)   Upon Seller’s request, Buyer shall provide proof of training for Buyer,
Buyer’s managers, and the operators of Buyer’s Outlets. Buyer shall have
available and utilize training equipment, materials, and programs made available
by Seller from time to time for training purposes.


(d)   Buyer shall distribute Seller’s communications relating to training and
Seller’s training materials within 90 days after receipt to Buyer’s employees
and the operators and employees of Buyer’s Outlets.
 
11.   DELIVERIES.
 
(a)   POINT OF DELIVERY: 2631 Johnson Rd., Benson, AZ 85602
 
(b)   Title and risk of loss passes to Buyer when Products pass from Seller's
delivery line into the receiving connection of Buyer's tank unless otherwise
agreed to by Seller.
 
12.   TRANSACTION CARDS.
 
(a)   As long as Seller elects to accept specified credit cards, credit
identifications, debit cards, pre-paid cards, or other transaction authorization
cards (collectively “Transaction Cards”) in the state in which Buyer’s Outlets
are located, Buyer shall accept all Transaction Cards identified in Seller’s
Transaction Card guide (“Guide”) for the purchase of authorized products and
services. Buyer shall account for and process, and cause the operators of
Buyer’s Outlets to account for and process, all such transactions in strict
compliance with the terms set forth in the Guide, as may be amended by Seller
from time to time. If Seller amends the Guide, Seller shall provide Buyer with
notice. Seller may assess Buyer a Transaction Card processing fee for providing
such services.
 
(b)   Seller shall accept from Buyer all transactions generated as a result of
purchases made with authorized Transaction Cards and processed in accordance
with the terms in the Guide. At Seller’s option, Seller shall pay the amount of
the transactions to Buyer, after deducting any processing fee in effect under
Seller’s then current Guide, by: (1) setting off the amount against Buyer’s
account with Seller; (2) a credit to Buyer’s bank account by EFT.
 
(c)   For each transaction not authorized, disputed by a customer, or otherwise
subject to chargeback under the Guide, Seller may either charge the amount to
Buyer’s account or require Buyer to make immediate refund to Seller, including
refund by draft or EFT initiated by Seller, without any deduction for any
processing fee.
 
(d)   In order to provide efficient service to the motoring public, Buyer shall
comply with Seller’s software and hardware standards, established from time to
time by Seller, relating to Electronic Point of Sale (“EPOS”) systems,
including, but not limited to, Seller approved compatible hardware, customer
activated terminals, integrated and non-integrated EPOS systems, and other
requirements necessary to electronically accept and process the Transaction
Cards at all times during the term of this Agreement. Buyer shall upgrade the
EPOS system with any new release of the software within 9 months after notice
from Seller.
 
5

--------------------------------------------------------------------------------


 
(e)   Buyer shall execute any applicable Seller agreement relating to the use or
access of the EPOS system. In addition, if Seller loans or leases any imprinter,
EPOS terminal, or other related equipment to Buyer in connection with acceptance
of the Transaction Cards, Buyer shall: (1) comply with the terms of the Guide;
(2) execute any applicable Seller agreement relating to the use of such
equipment; and (3) reimburse Seller for any charges relating to the use of such
equipment (whether third party or internal) incurred by Seller.
 
(f)   Without limiting any rights or remedies available to Seller, if Buyer
fails to comply with this article or the Guide, Seller may limit or terminate
Buyer’s or the operator’s right to participate in Seller’s program for
Transaction Cards; provided, however, if the failure is technical or immaterial,
in Seller’s sole discretion, Seller may provide Buyer or the operator of Buyer’s
Outlet, as the case may be, 30 days to correct such failure. Further, Seller may
terminate its Transaction Card program at any time upon notice to Buyer.


13.   INSPECTION AND AUDIT. Buyer grants Seller, its agents, and representatives
the right to enter the Buyer’s Marketing Premises and Buyer’s Outlets at all
reasonable times to inspect the facilities, procedures, and materials being used
in connection with the purchase and sale of the Products, to obtain samples of
and conduct tests on the Products, to inspect the books and records pertaining
to the purchase and sale of the Products, and to audit, observe, and otherwise
verify Buyer’s compliance with this Agreement.


14.   TAXES. Buyer shall pay all federal, state, and local taxes, excises,
duties, license fees, inspection fees, and other assessments and charges of any
kind and nature, now or hereafter levied, (“Taxes”) assessed by any governmental
authority, relating to the importation, manufacture, sale, purchase,
transportation, storage, resale, or use of the Products insofar as the same is
not expressly included in the price for the Products. If Buyer pays directly any
Tax normally remitted by Seller, Seller may require proof of payment of such
charges from Buyer and may require Buyer to provide a bond or other form of
security necessary to protect Seller against loss arising from nonpayment. Buyer
shall furnish Seller with satisfactory tax exemption certificates where an
exemption is claimed.


15.   WARRANTY AND DISCLAIMER. SELLER WARRANTS THAT ALL PRODUCTS SOLD TO BUYER
WILL MEET THE THEN-CURRENT SPECIFICATIONS OF SHELL. SELLER MAKES NO OTHER
WARRANTIES OF ANY KIND AS TO THE PRODUCTS SOLD TO BUYER, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 

16.
CLAIMS.

 
(a)   Seller will not be liable to Buyer for any defect in quality or shortage
in quantity of the Products unless: (1) Buyer gives Seller notice within 2
business days after delivery for shortages and within 4 business days after
delivery for quality defects (or 4 business days after discovery if the defect
is latent) and (2) Buyer provides Seller with a reasonable opportunity to
inspect, take samples, and test the Products that are the subject of the claim.


(b)   Except as set forth in Article 20 or claims relating to indebtedness, or
as otherwise specified in this Agreement the parties will not be liable to each
other for any other claim arising out of this Agreement unless the claimant
provides the other party with written notice of the claim (setting forth fully
the facts on which the claim is based) within 180 days after the date on which
the claim arose.



17.
COMPLIANCE WITH LAWS.



(a)   Buyer shall comply with all Laws, licenses, and permits relating to its
business and, as applicable, the receipt, handling, storage, dispensing,
packaging, transportation, labeling, advertising, and sale of the Products at
Buyer’s Outlets.


(b)   Without limiting the generality of the foregoing, Buyer shall comply with
all Laws relating to unleaded gasoline, oxygenated gasoline, reformulated
gasoline, Reid vapor pressure, fuel additives, and diesel fuel as specified in
Exhibit D, which Seller may amend from time to time upon written notice to
Buyer. Further, if Buyer or any operator of Buyer’s Outlets owns or operates any
UST systems (as defined in applicable Laws), Buyer shall comply, and cause the
operator to comply, with all applicable Laws governing UST systems, including
but not limited to financial responsibility requirements through mechanisms
provided for in such Laws such as guarantees, surety bonds, and insurance. Buyer
shall also comply with Retailer Inventory Control Program (Exhibit D-1).


6

--------------------------------------------------------------------------------


 
18.   EXCUSES FOR NON-PERFORMANCE. Both parties will be excused from their
obligations under this Agreement (except for financial obligations) to the
extent that performance is delayed or prevented by the following matters:
circumstances reasonably beyond the parties’ control including, but not limited
to, flood, ice storm, snowstorm, or earthquake; fire or explosion; delay or loss
of transportation or delivery equipment; mechanical breakdown; strikes or other
labor trouble, plant shutdown, riots, or other civil disturbances; or voluntary
or involuntary compliance with any Law or request of any governmental authority.


19.   ALLOCATION. If Seller, for any reason, does not have sufficient supplies
of the Products to supply its customers, then during any period of short supply
Seller may restrict deliveries of the Products to Buyer without liability and
may allocate Seller’s supply of the Products among its customers and classes of
customers which in Seller’s judgment is fair and reasonable under the
circumstances. After cessation of any period of short supply, Buyer and Seller
shall promptly resume deliveries and receipts of the Products but shall not be
obligated to make up any deliveries or receipts not made because of such period
of short supply.



20.
INDEMNITY.

 
(a)   TO THE EXTENT PERMITTED BY LAW, BUYER SHALL INDEMNIFY AND DEFEND SELLER,
ITS MEMBERS, SUBSIDIARIES, AFFILIATES AND JOINT VENTURE PARTNERS, AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (“INDEMNIFIED PARTIES”)
AGAINST ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, DAMAGES, JUDGMENTS, LIENS,
PENALTIES, AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
LITIGATION COSTS, WHETHER INCURRED FOR AN INDEMNIFIED PARTY’S PRIMARY DEFENSE OR
FOR ENFORCEMENT OF ITS INDEMNIFICATION RIGHTS (COLLECTIVELY, “CLAIM”),
INCLUDING, WITHOUT LIMITATION, ANY CLAIM FOR HARM, INJURY, OR DEATH TO ANY
PERSON, OR DAMAGE TO PROPERTY OR TO THE ENVIRONMENT ARISING OUT OF OR IN
CONNECTION WITH ANY OF THE FOLLOWING MATTERS.
 
(1)   BUYER’S PERFORMANCE OR NONPERFORMANCE UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, BUYER’S POSSESSION, SALE, TRANSPORTATION, STORAGE, HANDLING,
AND USE OF THE PRODUCTS;
 
(2)   ANY ACTION OR OMISSION OF BUYER OR BUYER’S EMPLOYEES, AGENTS, CONTRACTORS,
ASSIGNS, OR THIRD PARTIES; AND
 
(3)   ANY EVENT OR OCCURRENCE AT OR INVOLVING THE OPERATION OF ANY BUYER’S
OUTLET.
 
(b)   BUYER’S OBLIGATION TO INDEMNIFY AND DEFEND EXTENDS TO ANY CLAIM CAUSED BY
THE CONCURRENT OR CONTRIBUTORY NEGLIGENCE OR FAULT OF AN INDEMNIFIED PARTY BUT
NOT TO ANY CLAIM SHOWN BY FINAL NONAPPEALABLE JUDGMENT TO HAVE BEEN CAUSED BY
THE INDEMNIFIED PARTY’S SOLE NEGLIGENCE OR ANY DEFECT IN THE PETROLEUM PRODUCTS
NOT CAUSED OR CONTRIBUTED TO BY ANY NEGLIGENCE OR FAULT OF BUYER.
 
(c)   NOTWITHSTANDING BUYER’S OBLIGATIONS IN ARTICLE 20(a), BUYER SHALL
INDEMNIFY AND DEFEND THE INDEMNIFIED PARTIES AGAINST ALL CLAIMS ARISING SOLELY
AT PLANTS OWNED OR OPERATED BY SELLER BUT ONLY TO THE EXTENT OF THE NEGLIGENCE
OF BUYER, BUYER’S EMPLOYEES, AGENTS, OR CONTRACTORS.


(d)   WITHIN A REASONABLE TIME AFTER ANY OCCURRENCE WHICH MAY RESULT IN A CLAIM
BUYER SHALL REPORT THE SAME TO SELLER BY TELEPHONE AND SHALL PROMPTLY THEREAFTER
CONFIRM THE SAME BY WRITTEN NOTICE, INCLUDING ALL CIRCUMSTANCES THEREOF KNOWN TO
BUYER OR THE OPERATORS OF BUYER'S OUTLETS OR THEIR EMPLOYEES.


7

--------------------------------------------------------------------------------


 
(e)   PROMPTLY AFTER RECEIVING NOTICE OF ANY SUCH OCCURRENCE, AT BUYER’S
EXPENSE, BUYER SHALL INVESTIGATE SAID OCCURRENCE AND RESPOND TO AND DEFEND ANY
CLAIM ASSERTED AGAINST ANY INDEMNIFIED PARTY, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM ALLEGING THE INDEMNIFIED PARTY’S SOLE NEGLIGENCE. THE INDEMNIFIED PARTY
MAY PARTICIPATE IN THE DEFENSE AND SETTLEMENT OF ANY CLAIM OR LITIGATION WITH
ATTORNEYS OF THE INDEMNIFIED PARTY’S SELECTION WITHOUT RELIEVING BUYER OF ANY
OBLIGATIONS UNDER THIS ARTICLE; PROVIDED, HOWEVER, THE INDEMNIFIED PARTY SHALL
BE RESPONSIBLE FOR ITS OWN ATTORNEYS’ FEES. SELLER SHALL REIMBURSE BUYER FOR THE
AMOUNT OF ANY JUDGMENT AND REASONABLE DEFENSE COSTS PAID BY BUYER WHICH
REPRESENTS THE TOTAL LIABILITY FOUND BY FINAL NONAPPEALABLE JUDGMENT TO HAVE
BEEN CAUSED BY THE INDEMNIFIED PARTY'S SOLE NEGLIGENCE OR PRODUCT DEFAULT AS
SPECIFIED IN ARTICLE 20(a) OR THE TOTAL LIABILITY FOUND NOT TO BE ATTRIBUTABLE
TO THE NEGLIGENCE OF BUYER, BUYER'S EMPLOYEES, AGENTS, OR CONTRACTORS UNDER
ARTICLE 20(b).
 
(f)   THE INSURANCE REQUIREMENTS OF ARTICLE 21 DO NOT LIMIT OR RESTRICT IN ANY
WAY BUYER’S OBLIGATIONS UNDER THIS ARTICLE.


(g)   BUYER’S OBLIGATIONS UNDER THIS ARTICLE SURVIVE TERMINATION OR NONRENEWAL
OF THIS AGREEMENT.



21.
INSURANCE.



(a)   Buyer shall maintain, at its sole cost, at all times under the term of
this Agreement, the following insurance coverage with providers satisfactory to
Seller with limits not less than those limits required below (the "Insurance"):
 
(1)   Garage Insurance with limits of $500,000 each occurrence and $1,000,000
general aggregate and Garagekeepers Legal Liability Insurance with a limit of
$500,000 each occurrence, such policy to include endorsement GL 20 10 Broadened
Coverage. Limits in excess of $500,000 may be provided by Excess or Umbrella
Liability coverage. This Insurance is only required for those locations engaged
in automotive repairs, and should be used in lieu of Commercial General
Liability insurance in Paragraph 21 below. As applicable, Buyer shall maintain
the following:
 
(i)   Liquor Liability Insurance if Buyer owns or operates the location and
alcoholic beverages are sold at the location, utilizing endorsement CG 24 08 or
its equivalent.
 
(ii)   Marine Terminal or Wharfingers Liability Insurance if Buyer operates a
marine facility. If Buyer operates marine facilities via watercraft the
watercraft exclusion must be deleted or equivalent coverage purchased.
 
(2)   Commercial General Liability Insurance unamended or Comprehensive General
Liability Insurance with Broad Form CGL endorsement with limits of $1,000,000
each occurrence and $1,000,000 general aggregate. Limits in excess of $1,000,000
may be provided by Excess Liability or Umbrella Liability coverage. As
applicable, Buyer shall maintain the following:
 
(i)   Liquor Liability Insurance if Buyer owns or operates the location and
alcoholic beverages are sold at the location, utilizing endorsement CG 24 08 or
its equivalent.
 
(ii)   Marine Terminal or Wharfingers Liability Insurance if Buyer operates a
marine facility. If Buyer operates marine facilities via watercraft the
watercraft exclusion must be deleted or equivalent coverage purchased.
 
(3)   Business Automobile Liability Insurance covering all vehicles used in the
operations of the Buyer with limits of liability of $1,000,000 each accident,
such policy to be endorsed with MCS-90 when hazardous material transportation is
involved.
 
(4)   Workers' Compensation Insurance as required by Laws applicable to and
covering Buyer’s employees.
 
8

--------------------------------------------------------------------------------


 
(5)   Employers' Liability Insurance protecting Buyer against common law
liability, in the absence of statutory liability, for employee bodily injury
arising out of the master-servant relationship with a limit of $500,000 Each
Accident, $500,000 Disease-Policy Limit; $500,000 Disease-Each Employee. Such
insurance must include a waiver of subrogation in favor of Seller where
permissible by Law.
 
(b)   Insurance policies must allow for the separation of insureds, and provide
for written notice of cancellation or material change. Notice of cancellation or
change will not affect the Insurance until 30 days after written notice is
received by Seller. Any deductible or retention of insurable risks will be for
the Buyer's account.


(c)   Buyer shall assure that the Insurance required in this article and each
certificate evidencing the Insurance issued to Buyer names Seller and its
members, subsidiaries, affiliates and joint venture partners, to the extent of
their interest, as additional insureds (Article 21(a)(1) and (2) as applicable),
without regard to the allocation of liability provisions contained in this
Agreement, to the extent of any claim, loss or liability within the scope of the
required Insurance. The parties intend that, to the extent of their interest,
the status of Seller and its members, subsidiaries, affiliates and joint venture
partners as additional insureds will not be limited by the indemnity obligations
under this Agreement or otherwise. Buyer shall secure from its insurance
companies and provide to Seller, for all required Insurance (Article 21(a)(1)
and (2) as applicable), an additional insured endorsement with terms equivalent
to ISO Form CG 20 26 11 85.


(d)   At the time of execution of this Agreement and during the term of this
Agreement, Buyer shall provide Seller with a certificate of Insurance evidencing
Buyer’s compliance with Seller’s Insurance Requirements. Buyer’s failure to
provide certificates evidencing the Insurance requirements or purchase Insurance
coverage in compliance with this article will not relieve Buyer of its
obligations in this article.



22.
ASSIGNMENTS.



(a)   Assignment by Buyer. This Agreement is personal to Buyer. Buyer may not
sell, transfer, assign, or encumber any of its interest under this Agreement, or
assign any claim against Seller arising directly or indirectly out of or in
connection with this Agreement, in whole or in part, whether voluntarily,
involuntarily, or by operation of Law (collectively, “Transfer”) without the
prior written consent of Seller, which consent will not be unreasonably
withheld. Seller will have 30 days (or any lesser period specified by Law) after
receipt of Buyer’s request for Seller’s consent and all qualification
information reasonably required by Seller to provide Buyer with written notice
of its decision to grant or withhold consent. Seller’s consent to any Transfer
is not a waiver of the provisions of this article as to any future transaction.
Any Transfer by Buyer without Seller’s prior written consent is void.


(b)   Successor in Interest. Notwithstanding the foregoing, if Buyer or the
person currently in “control” of the ownership interest of Buyer (“control”
being the authority to direct the operations of Buyer and to have or exercise
management responsibility) dies or suffers severe physical or mental disability
of at least 3 months which renders Buyer unable to perform all of its
obligations under this Agreement, or if Buyer seeks to Transfer any of its
interest in this Agreement for estate planning purposes, Seller consents to the
Transfer of this Agreement, in whole or in part, to a qualified member of the
individual's immediate family. For the purposes of this article a “qualified
member” includes the individual's spouse, adult child, parent, brother and
sister who is acceptable to Seller under Seller’s current Transfer guidelines.


(c)   Transfer Events. Without limiting the foregoing, the following events
constitute a Transfer:
 
(1)   Subject to Article 22(b) above, if Buyer is an individual and Buyer dies
and Buyer’s interest in this Agreement is transferred, whether by will or
operation of Law;
 
(2)   Buyer becomes bankrupt or insolvent, Buyer makes an assignment for the
benefit of creditors, or a proceeding is instituted under the Bankruptcy Code,
and, if it is an involuntary proceeding, Buyer or other affected party has not
had it dismissed within 60 days;
 
(3)   A writ of attachment or execution is levied on this Agreement and is not
removed by Buyer within 30 days;
 
9

--------------------------------------------------------------------------------


 
(4)   A receiver is appointed with authority to take over Buyer’s interest in
this Agreement and is not removed within 60 days in any proceeding or action to
which Buyer is a party;
 
(5)   If Buyer is a partnership or a limited liability partnership, a withdrawal
or any change of interest (voluntary, involuntary or by operation of Law) of any
partner or the dissolution of the partnership; provided, however, a Transfer of
interests between existing partner is not a Transfer requiring Seller’s prior
consent;
 
(6)   If Buyer is a limited liability company or a corporation, any dissolution,
merger, consolidation or other reorganization, or other arrangement having
similar effect, or the Transfer by Buyer or any member or shareholder with a
controlling interest or more of the voting shares of the capital stock of Buyer
or of any lesser interest which cumulatively vests a controlling interest of
such voting shares in the transferee; provided, however, if Buyer Transfers more
than 25% of the interest in any one year or more than 49% of the interest over
the term of this Agreement, Buyer must obtain Seller’s consent in accordance
with Article 22(a) above; and
 
(7)   If Buyer is composed of more than one person, any change of interest
(voluntary, involuntary or by operation of Law) of any such person.


(d)   Notice of Pending Sale. If Buyer formalizes a plan to sell, or receives a
proposal or offer to purchase, Buyer’s business, Buyer’s Marketing Premises, or
any Buyer’s Outlet, Buyer shall provide Seller or its designee with the
necessary information relating to the proposed purchase or sale to afford Seller
an opportunity to negotiate an agreement with Buyer to purchase the business or
assets. Upon receipt of the notice, the parties shall execute a mutually
acceptable confidentiality agreement pertaining to the sale and Seller will have
a maximum of 30 days to make Buyer an offer to purchase; provided, however
Seller shall make a reasonable effort to respond to Buyer in less time. Buyer
shall consider, but will not be obligated to accept, any purchase offer made by
Seller.


(e)   Assignment by Seller. Seller may transfer its interest, in whole or in
part, in this Agreement.


23.   DE-IDENTIFICATION OF BUYER’S OUTLETS.


(a)   If any action is taken at any Buyer’s Outlet that is prohibited by this
Agreement, any action is not taken that is required or contemplated by this
Agreement, or the operations at a Buyer’s Outlet are otherwise not conducted in
accordance with this Agreement, Seller may revoke the permission Seller granted
to use the Identifications at that Buyer’s Outlet by giving written notice to
Buyer. Without limiting the generality of the foregoing, if a Buyer’s Outlet is
abandoned, not operated, is no longer supplied by Buyer, or if a sufficient
amount of all grades of Seller’s branded gasoline or, if applicable, branded
diesel fuel is not maintained at a Buyer’s Outlet for 7 consecutive days, or
such lesser period which under the facts and circumstances constitutes an
unreasonable period of time, Buyer must notify Seller, immediately de-identify
the outlet, and then notify Seller of the de-identification.


(b)   Promptly after receiving notice from Seller as specified in Article 23(a)
above, Buyer shall take all steps necessary and appropriate to cease the
marketing and selling of Products, and otherwise using the Identifications, at
the Buyer’s Outlet. Without limiting the generality of the foregoing, at Buyer’s
expense, Buyer shall, or shall cause the operator of Buyer’s Outlet to: (1)
remove, and if requested by Seller return, all signs or materials bearing any of
the Identifications including, if applicable, the Lazy S canopy fascia,
illuminated light bar, and the building portico unless Buyer has received prior
approval from Seller to relocate the same to another Buyer’s Outlet; (2) remove
and destroy, or permanently paint over, all other brand Identification items,
advertising displays, color schemes and other materials bearing any of the
Identifications (whether used on buildings, equipment, tanks, trucks,
automobiles or stationery; and (3) return any equipment loaned or leased to
Buyer for use at Buyer’s Outlet.


(c)   If a Buyer’s Outlet is temporarily closed with Seller’s prior consent,
Buyer shall cover or remove the primary Identifications at the Buyer’s Outlet
including, but not limited to, the canopy, street, and high rise signs, and
shall keep, or cause the operator of the Buyer’s Outlet to keep, the Buyer’s
Outlet cleaned and maintained.


10

--------------------------------------------------------------------------------


 
24.   TERMINATION OR NONRENEWAL.


(a)   Termination by Seller. Subject to any limitations imposed by Law, Seller
may terminate this Agreement for any of the following grounds.
 
(1)   Buyer’s failure to comply with any provision of this Agreement, which
provision is both reasonable and of material significance to the relationship
under this Agreement;
 
(2)   Buyer’s failure to exert good faith efforts to carry out the provisions of
this Agreement;
 
(3)   The occurrence of an event which is relevant to the relationship under
this Agreement and as a result of which termination of this Agreement is
reasonable, including, without limitation, the following events:
 
(i)   Buyer’s fraud or criminal misconduct relevant to the operation of Buyer’s
business, Buyer’s Marketing Premises, or Buyer’s Outlets;
 
(ii)  Buyer’s declaration of bankruptcy or judicial determination of insolvency
of Buyer;
 
(iii) Buyer’s continuing severe physical or mental disability if Buyer is an
individual, or if Buyer is a partnership or corporation, the disability of any
individual who is currently in “control” of the ownership interest (“control”
being the authority to direct the operations of Buyer and to have or exercise
management responsibility) of at least 3 months that renders Buyer unable to
provide for the continued proper operation of Buyer’s Marketing Premises or
Buyer’s Outlets;
 
(iv) Loss of Seller’s right to grant the right to use the Identifications, which
are the subject of the franchise;
 
(v)  Buyer’s failure to pay to Seller in a timely manner when due all sums to
which Seller is legally entitled;
 
(vi) Buyer’s failure to operate Buyer’s Marketing Premises for 7 consecutive
days, or such lesser period which under the facts and circumstances constitutes
an unreasonable period of time;
 
(vii) Buyer’s willful adulteration, mislabeling, or misbranding of motor fuels
or other trademark violations;
 
(viii) Buyer’s knowing failure to comply with the Laws relevant to the operation
of Buyer’s business, Buyer’s Marketing Premises, or Buyer’s Outlets;
 
(ix)  Buyer’s conviction of any felony involving moral turpitude;
 
(x)   Subject to Article 22(b), Buyer’s death if Buyer is an individual, or if
Buyer is a partnership or corporation, the death of any individual who is
currently in “control” of the ownership interest of Buyer (“control” being the
authority to direct the operations of Buyer and to have or exercise management
responsibility); and
 
(xi)  Buyer’s failure to comply with Buyer’s obligations relating to Insurance
set forth in Article 21.
 
(4)   A determination is made by Seller in good faith and in the normal course
of business to withdraw from marketing of motor fuel through retail outlets in
the relevant geographic market area in which Buyer’s Outlets are located;
 
(5)   Termination by Seller for cause of any other agreement between Buyer and
Seller pertaining to this facility.
 
11

--------------------------------------------------------------------------------


 
(6)   Any other ground for which termination is provided for in this Agreement
or is otherwise allowed by the PMPA or other applicable Law.
 
(b)   Termination After Execution. If after execution of this Agreement Seller
has grounds to terminate or not renew any then existing agreement between the
parties, or to terminate this Agreement as if it were then in its term, Seller
may terminate this Agreement, as well as any existing agreement pertaining to
this location, based on those grounds.
 
(c)   Non-renewal by Seller. Subject to any limitations imposed by Law, Seller
may not renew this Agreement for any of the grounds specified in Article 24(a)
or any other ground for which non-renewal is provided for in this Agreement or
is otherwise allowed by the PMPA or other applicable Law.
 
(d)   Mutual Termination. The parties may terminate or not renew this Agreement
by mutual written agreement in the form and manner permitted by the PMPA.
 
(e)   Acts Attributable to Buyer. In determining whether a ground for
termination or non-renewal exists under this article, the acts or omissions of
Buyer’s employees, agents, and contractors are the acts or omissions of Buyer.
If Buyer is comprised of more than one person, the acts or omissions of each
such person are the acts or omissions of Buyer. If Buyer is a Business Entity,
in addition to those individuals mentioned above, the acts or omissions of each
partner, shareholder or member, as the case may be, are the acts or omissions of
Buyer.


25.   RIGHTS AND DUTIES UPON TERMINATION OR NONRENEWAL.


(a)   Upon termination or non-renewal of this Agreement, Buyer shall immediately
cease marketing and selling the Products and otherwise using the Identifications
or any marks confusingly similar thereto. Without limiting the generality of the
foregoing, at Buyer’s expense, Buyer shall: (1) remove, and if requested by
Seller return, all signs or materials bearing any of the Identifications
including, if applicable, the Lazy S canopy fascia, illuminated light bar, and
the building portico; (2) remove and destroy, or permanently paint over, all
other brand Identification items, advertising displays, color schemes and other
materials bearing any of the Identifications (whether used on buildings,
equipment, tanks, trucks, automobiles or stationery; and (3) return any
equipment loaned or leased by Seller to Buyer for use at Buyer’s Outlets.
 
(b)   If Buyer fails for any reason to cease marketing and selling the Products
or otherwise using any of the Identifications immediately upon the Effective
Date of termination or non-renewal, then Seller may enter Buyer’s Marketing
Premises and the Buyer’s Outlets operated by Buyer to carry out Buyer’s
obligations under Article 25(a) above, at Buyer’s expense. Buyer shall not
interfere, and will not permit any of its employees, agents or representatives
to interfere, with Seller’s rights under this article. Seller’s exercise of its
right of entry will not constitute a trespass or other tort.
 
(c)   If Buyer fails for any reason to cease marketing and selling Products or
otherwise using any of the Identifications immediately upon the Effective Date
of termination or non-renewal, then Seller may take all necessary and
appropriate action, in Buyer’s name and at Buyer’s expense, to cause the
operator of that Buyer’s Outlet to cease that activity.
 
(d)   Seller will be entitled to injunctive and equitable relief for any
violation of this article and Buyer shall pay all costs and expenses, including
reasonable attorneys’ fees and other legal costs Seller incurs, in enforcing
this article.


26.   INDEPENDENT CONTRACTOR. Buyer is an independent businessperson, and
nothing in this Agreement may be construed as reserving to Seller any right to
exercise any control over, or to direct in any respect the conduct or management
of, Buyer’s business or operations conducted pursuant to this Agreement, but the
entire control and direction of such business and operations are and will remain
in Buyer, subject only to Buyer’s performance of the obligations of this
Agreement. Neither Buyer nor any person performing any duties or engaged in any
work at the Buyer’s Outlets will be deemed an employee or agent of Seller, and
none of them is authorized to impose on Seller any obligations or liability
whatsoever.



12

--------------------------------------------------------------------------------


 
27.   BUSINESS ENTITY OR JOINT BUYER.
 
(a)   If Buyer is comprised of more than one person, the obligations imposed
under this Agreement are joint and several as to each person and all of the
terms apply to each person with the same effect as though that person were the
sole Buyer.
 
(b)   If Buyer is a Business Entity, all obligations and provisions of this
Agreement of a personal nature apply as if the Business Entity were an
individual and, insofar as is legally possible and reasonably practicable, to
those individuals who have or exercise management responsibility for the
Business Entity, including, without limitation, officers, directors or agents of
corporations and partners of partnerships. The Business Entity must manage its
affairs with respect to the personal obligations and provisions in a manner so
as to give full force and effect to the same.


28.   NOTICES.
 
(a)   Except as otherwise specified in this Agreement, all notices must be in
writing and in compliance with the PMPA and other applicable Law. Subject to any
requirements of Law, any notice (including price notifications) may be given to
Buyer by personal service or by electronic mail or to either party only by
certified mail. Notice will be deemed given based upon the date of the notice.
 
(b)   If Buyer is a Business Entity, Seller may give notice to: (1) any officer
or director of a corporation or limited liability company; (2) any partner of a
partnership or limited liability partnership; or (3) any personal
representative, agent, or employee of any other Business Entity.


29.   ATTORNEY’S FEES. Seller or Buyer, as the case may be, will be entitled to
recover from the other party reasonable attorney’s fees and other legal costs
the prevailing party incurs in order to secure or protect the rights inuring to
the prevailing party under this Agreement, or to enforce the terms thereof.


30.   AMORTIZATION OF BRANDING COSTS. Buyer understands and acknowledges that
Seller expended a certain amount of money to brand this location with the Shell
brand. These funds were spent with the understanding that this agreement would
remain in place for the full ten year period. Should Buyer wish to terminate
this agreement prior to its expiration, then Buyer agrees to reimburse Seller
for the unamortized portion of these funds. It is hereby agreed that the funds
will amortize at the rate of 1/120 of the total amount spent each month that the
agreement is in place. In addition to repaying the unamortized amount to the
Seller, Buyer also agrees to reimburse the Seller for his expenses to de-brand
the site to remove all signs of the Shell brand.


31.   GENERAL PROVISIONS.
 
(a)   This Agreement as of the Effective Date hereof cancels and supersedes all
prior and contemporaneous representations, inducements, agreements, commitments,
and undertakings with respect to the subject matter of this Agreement, except
those written agreements relating to any indemnification, reimbursement,
indebtedness, or debt security obligations (including, but not limited to, any
security interest, security agreement, guaranty, mortgage, deed of trust,
promissory note, or UCC filing).
 
(b)   Except as expressly provided under this Agreement, all amendments and
supplements to this Agreement must be in writing and signed by both parties.
 
(c)   Any waiver of any provision of this Agreement must be in writing signed by
the parties. Either party’s delay or failure to enforce any provision of this
Agreement or any course of dealing or trade custom or usage will not operate as
a waiver of compliance with that provision or a waiver or estoppel of the
party’s right to enforce any other provision of this Agreement.
 
(d)   The provisions of this Agreement are severable. If any provision of this
Agreement is, for any reason, invalid or unenforceable, the remaining provisions
of this Agreement are valid and enforceable if the basic intent of the parties
is still capable of being achieved.
 
13

--------------------------------------------------------------------------------


 
(e)   This Agreement is binding upon and enforceable against the parties’
respective successors, permitted assignees, legal representatives, executors,
administrators, heirs, and legatees.
 
(f)   Neither this Agreement nor any subsequent agreement amending or
supplementing this Agreement is binding unless a duly authorized representative
of the parties signs the Agreement, amendment, or supplement.
 
Executed on the date shown below:
   

Buyer:
Bowlin Travel Centers, Inc
150 Louisiana Blvd.
Albuquerque, NM 87108
  Seller:
Arizona Fuel Distributors, LLC
P.O. Box 63634
Phoenix, AZ 85082
          By: /s/ Kit Johnson   By: /s/ Larry J. Davis  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Kit Johnson
Title: Director of Operations
 
Name: Larry J. Davis
Title: Operating Manager
          Date:  January 10, 2007   Date:  January 15, 2007   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



14

--------------------------------------------------------------------------------


 
EXHIBIT A


MINIMUM/MAXIMUM QUANTITIES




Unless otherwise indicated below, the approximate monthly quantities of the
Products will be 1/12th of the annual Minimum and Maximum Quantities.
 
GASOLINE



Year
Minimum
Maximum
Year
Minimum
Maximum
Not Applicable
                                                                               
 

 
DIESEL



Month/Year
Minimum
Maximum
Month/Year
Minimum
Maximum
Not Applicable
                                                                               
 





15

--------------------------------------------------------------------------------


 
ENVIRONMENTAL REGULATION
SUPPLEMENT


Buyer shall strictly comply with the regulations of the Environmental Protection
Agency ("EPA") promulgated as Part 80 - REGULATION OF FUELS AND FUEL ADDITIVES,
of Chapter I, Title 40, Code of Federal Regulations ("C.F.R."), and with any
applicable state regulations covering the Products, as amended from time to time
(the "Regulations"), including, but not limited to, those obligations set forth
below. "Gasoline," “Diesel Fuel,” and other terms used in this exhibit have the
same meanings as defined in the Regulations. With respect to the Buyers’
Outlets, Seller and Buyer agree as follows:


(a)   Seller's Responsibilities. Seller may:
 
(1)   Continuing for the period as Seller, in Seller’s sole judgment, deems
appropriate, take periodic samples from the Product dispenser(s) at Buyer’s
Outlets or from other buyers supplied from the same Plant and test such samples
to determine whether the Products are in compliance with the Regulations. Any
such sampling and testing will not relieve Buyer of any obligation Buyer has
under the Agreement or by Law to sell, dispense and offer for sale only Products
complying with the Regulations.
 
(2)   Give prompt notice and details to Buyer (by telephone, followed by formal
notice) if any test performed under (1) above, or through other circumstances
known to Seller, indicates that the Product inventory at a Buyer’s Outlet is not
in compliance with the Regulations. Seller shall cooperate with Buyer in any
further action taken that is necessary (including pump out) to restore the
availability of complying Products. The costs of any such further action,
including further sampling and testing, will be at Buyer's expense if the cause
of contamination was within Buyer's control.


(b)   Buyer's Responsibilities.
 
(1)   No unleaded Seller-branded gasoline may be mixed with any gasoline
containing lead anti-knock agents. Unleaded Seller-branded gasoline may not be
sold as any unleaded Seller-branded gasoline that is mixed with lead anti-knock
agents.
 
(2)   No leaded gasoline (i.e. gasoline containing unlawful amounts of lead or
phosphorus) will be introduced into any motor vehicle which is labeled "UNLEADED
GASOLINE ONLY" or which is equipped with a gasoline tank filler inlet which is
designed for the introduction of unleaded gasoline only.
 
(3)   Gasoline may not be sold, offered for sale, supplied, dispensed, offered
for supply, transported, or be caused to be transported, in which the Reid Vapor
Pressure exceeds the legally applicable standard or where the oxygen content is
below the legally applicable standard. Buyer shall not sell, offer for sale,
dispense, supply, offer for supply, or transport reformulated gasoline which is
below the legally applicable standard under the Law for the geographical area
and time period in which such gasoline is intended to be dispensed to motor
vehicles.
 
(4)   Diesel fuel for use in motor vehicles may not be sold, offered for sale,
supplied, dispensed, offered for supply, transported, or be caused to be
transported, unless the diesel fuel (i) has a sulfur percentage, by weight, no
greater than 0.05 percent, (ii) has a cetane index of at least 40, or a maximum
aromatic content of 35 volume percent, (iii) is free of visible evidence of the
dye 1,4-dialkylamino-anthraquinone and (iv) is free of visible evidence of the
dye solvent red 164 unless it is used in a manner that is tax-exempt as defined
under section 4082 of the Internal Revenue Code.
 
(5)   Gasoline may not be sold, offered for sale, supplied, offered for supply,
transported, or be caused to be transported, unless such gasoline is additized
in accordance with the requirements of 40 C.F.R. section 80.161, as may be
amended from time to time.
 
16

--------------------------------------------------------------------------------


 
(6)   An oversight compliance program must be established and enforced to assure
that Buyer and the operators of Buyer, and their respective employees or agents,
or third parties (including the employees, agents or contractors of Seller) will
not cause, allow, or permit the gasoline or diesel to not be in compliance with
the Regulations or become contaminated with any other gasoline or diesel fuel
product or foreign substance, at any time after delivery by or for Seller to
Buyer. The oversight program should include periodic sampling and testing of the
Product inventory; securing the manhole covers, fill line caps and dispensers to
avoid authorized entry or use; and supervising and instructing those employees
and others having access to the gasoline or diesel fuel system regarding proper
procedures to prevent the Products from becoming non-compliant with the
Regulations and to prevent contamination of the Products.
 
(7)   Buyer shall give prompt notice and details to Seller (by telephone to
Seller's office) of (i) the EPA’s or state agency’s taking a sample of any
Product at any Buyer’s Outlet to test for compliance with the Regulations and
(ii) receipt of any test results from any such sampling.
 
(8)   Buyer shall give prompt notice and details to Seller (by telephone to
Seller's office, followed by formal notice) of any circumstance or occurrence at
a Buyer's Outlet which reasonably could cause Buyer's Products or dispensing
equipment to not be in compliance with the Regulations. Upon discovery of any
such condition the Products may not be sold, dispensed, or offered for sale
until Seller and Buyer can mutually determine by sampling, testing, or other
means whether the Product is in compliance and, if found to be not in
compliance, take such further action as is necessary (including pump out) to
restore the availability of a complying Product. The sampling, testing, or
further action will be at Buyer’s expense if the cause of contamination was
within the control of Buyer or the operator of Buyer’s Outlet.
 
(9)   If the Laws relating to UST systems or those set forth in this exhibit are
not complied with by Buyer or any operator of Buyer’s Outlets, based upon
evidence satisfactory to Seller, Seller may, in addition to other rights or
remedies available to Seller, suspend deliveries of the affected Products to
Buyer.
 
(10)   Buyer certifies that Buyer has read, understands, and is fully informed
of the relevant Regulations pertaining to the Products, and Buyer shall fully
comply with the provisions thereof whether or not such other obligations are
referred to or restated in this Agreement.


17

--------------------------------------------------------------------------------


 
EXHIBIT B


RETAILER (BUYER) INVENTORY CONTROL PROGRAM


This is to advise you of ARIZONA FUEL DISTRIBUTOR’S (hereafter referred to as
Seller) comprehensive environmental program and to establish current standards
for maintaining and monitoring retailer inventory control at your station and
for protecting you financially against product loss from tank leaks.
 
Product Loss Implications


Federal, state and local laws regarding water and ground pollution, as well as
the increased interest of the public and the news media in any type of
pollution, make it necessary that Seller and Buyer exert every reasonable effort
to prevent product leaks and spills at their facilities. Furthermore, the
potential impact of a product loss is staggering: businesses, homes, and schools
could be shut down; recreational areas can be affected; and drinking water might
be contaminated. In addition, fines and penalties can range up to $10,000 per
tank per day and the costs for product recovery and claim settlements can run
into millions of dollars. The consequences should not be taken lightly by any of
us.


Seller's Comprehensive Environmental Program
 
Accordingly, Seller has developed and committed itself to a comprehensive
environmental control program aimed at minimizing the risk of product loss. The
program addresses equipment and installation standards, as well as on-going
monitoring, leak detection, record keeping and reporting requirements. Our
efforts, however, cannot solve this problem without your commitment to maintain
methodical daily inventory control, including daily reconciliation of physical
inventory readings with sales records and delivery receipts, and immediate
reporting of evidence or suspicion of leaks so that appropriate remedial action
can be taken. You must also use one or a combination of the following monthly
leak detection methods: automatic tank gauging, monitoring of soil vapors or
liquids in ground water; interstitial monitoring (between tank and secondary
barrier); or any other method that meets the requirements of 40 C.F.R. S 280.43.
Because of the grave consequences that can result from an underground tank leak,
we invite your attention to and emphasize the importance of your contractual
obligation in this matter and advise you of our intent to monitor the integrity
of the underground storage facilities by periodically performing a review of
your inventory control records and procedures, including, if necessary, a
physical inventory. This is being done so that you may limit the effects of any
tank leaks which might be discovered. However, your daily actions will be the
backbone of an effective leak prevention program.


For your protection you should fully comply with existing laws and regulations,
you must, at a minimum, ensure that the following inventory control procedures
are adhered to.
 

 
1.
Check the underground storage tanks daily for leakage and water.

 
2.
Check the underground storage system monthly for leakage by using one of the
required leak detection methods mentioned earlier.

 
3.
Observe all motor fuel deliveries to ensure that there are no overspills or that
spills are immediately detected and reported to Seller.

 
4.
Maintain regular inventory control records in accordance with Seller's
recommendations.



Procedures for Product Deliveries


Your maintenance of the daily and monthly inventory systems, as discussed above,
will help protect you against any costly product losses and reduce the risks of
injury to persons and property, imposition of fines, etc., which can result from
an undetected leak. In addition, you must ensure that the following procedures
are adhered to for all motor fuel deliveries:



 
1.
Gauge tanks prior to deliveries to ensure that there is available storage
capacity for the amount of product to be delivered.

 
2.
Take and record stick readings just prior to and immediately after each
delivery. In the case of manifold tanks, sufficient time should be allowed for
product equalization.

 
3.
Constantly watch all deliveries of product to ensure that the tank can hold the
product and that no overfill results.

18

--------------------------------------------------------------------------------


 
Procedures to Follow Upon Discovery of Suspicion of Product Loss or Related
Claims


Upon receiving any notification from you of any suspected or actual spill or
product loss, we will immediately assist you in investigating, correcting and/or
reporting the problem to the proper authorities. Furthermore, you should notify
us immediately of any claim or threatened claim related to such spill or product
loss, or of any newly discovered fact related to such spill or product loss.
Additionally, you should adhere to the following procedures.



 
1.
After immediate telephone notification to us, promptly send written confirmation
notifying us of the product loss attributed to a delivery of fuel.

 
2.
Make your inventory control records immediately available for our inspection and
 review.

 
3.
Confirm that all fill caps are kept locked.

 
4.
Check that all pump/dispenser computer weights and measures seals are intact and
repair any suspect seals.

 
5.
Refuse further product deliveries until equipment is investigated and found to
be safe to receive motor fuel.



Inspection/Retention of Records


At various intervals, you should inspect your records relating to daily and
monthly inventory controls and/or your leak detection system to verify your
compliance with your inventory control program. You are required by law to
maintain at the premises, the following records:


·
all leak detection performance and maintenance information, including the last
year's worth (12 months) of monthly monitoring results, the most recent
tightness test, and copies of manufacturers' performance claims and maintenance
schedules,

·
all documents concerning tank system repairs,

·
a corrosion expert's analysis of the corrosion potential at your location (if
you do not use corrosion protection equipment),

·
the latest two inspections of all cathodic protection systems, and the last
three 60-day inspections of impressed current systems, and

·
all information related to notices filed with federal or state agencies
concerning underground tanks and piping, including installation, site
inspections and cleanup actions.

 
Your records evidencing methodical daily inventory control, as discussed above,
must be retained for possible inspection and review by governmental authorities
for at least one year or longer.


Conclusion


You, as an independent business person, have the responsibility for the safe and
lawful operation of your service station. Careful attention to daily inventory
control and prompt action if a gasoline loss is suspected will insure quick
repair, avoidance of financial loss and the safety of our neighbors and the
environment. Please review the foregoing carefully so that you understand it,
and if you have any questions, discuss them with us.


Please acknowledge your receipt of and agreement to the terms of this program by
signing and dating in the space provided and returning one copy to us for our
records. The other copy provided should be retained for your files and future
reference.
 

Buyer                 /s/ Kit Johnson   Signed: January 10, 2007

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Kit Johnson, Director of Operations      



19

--------------------------------------------------------------------------------


 
ADDENDUM TO RETAIL SALES AGREEMENT


This Addendum is to that certain Agreement dated January 10, 2007, by and
between Arizona Fuel Distributors, L.LC. (the “Supplier) and Bowlin Travel
Centers, Inc. (the “Retailer”). The Supplier and Retailer (the “Parties) desire
to amend the Agreement on the terms and conditions set forth in this Addendum
Agreement (the “Agreement).



1.   
The following provision is hereby added to Item 2.f. “Seller is prohibited from
any entitlements if Retailer terminates the agreement given that Seller cannot
provide adequate supply of product.”

2.   
Adding the cost calculation for the price of fuel, which is “the daily rack
price plus 1.5 cents per gallon”, hereby amends Item 3.a. of the agreement.

3.   
Changing the phase “…execute a new agreement or either party terminates…” hereby
amends Item 4 of the Agreement.

4.   
The following provision is hereby added to Item 6.a. “Retailer may purchase fuel
if Seller cannot supply product.”

5.   
Item 7.e. “reasonable” will be added prior to “customer complaint.”

6.   
Item 7.i. “reasonable” will be added prior to “neat and orderly…”

7.   
Item 19 the following provision is hereby added “Retailer will have the ability
to purchase product from another supplier, if Seller is unable or unwilling to
provide product.”

8.   
The following provision is hereby added “unless caused or promoted by Seller’s
actions or policies,” to the first sentence of Item 20.a. after “…permitted by
law”.

9.   
Item 20.f. the clause “and Seller’s” will be added after “Buyer’s”.

10.   
Item 22.b.6 will be null and void as Retailer is a public traded company and
cannot be easily monitored.

11.   
Item 23.a. is hereby amended by changing the time frame to “21 consecutive days”
and adding the phrase” Unless non-operation is due to catastrophic or unforeseen
events not within Retailer’s making or control.”

12.   
The following provision is hereby added to Item 24.a.3iv. “There will be no
penalty to Retailer nor reimbursement of branding costs required if Seller’s
loss of ability to offer product.”

13.   
Item 24.a.3vi is hereby amended by changing the time frame to “21 consecutive
days” and adding the phrase” Unless non-operation is due to catastrophic or
unforeseen events not within Retailer’s making or control.”

14.   
Item 25.b. of the Agreement is deleted in its entirety.

15.   
Item 28.b. is hereby amended by adding “Written notice will be sent Certified
Mail to: Director of Operations, Bowlin Travel Centers, Inc., 150 Louisiana
Blvd., NE; Albuquerque, NM 87108.

16.   
Item 28.c of the Agreement is deleted in its entirety and should refer to 28.a.

17.   
The following provision is hereby added to Item 30 “There will be no penalty to
Retailer nor reimbursement of branding costs required if Retailer terminates
Agreement for just cause, such as lack of performance by Seller repayment will
not be required.”

 
 
20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF Supplier and Retailer have hereunto subscribed their names,

        WITNESS:  Arizona Fuel Distributors, L.L.C.  
   
     
  /s/ Jason Davis By:    /s/ Larry J. Davis

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Larry J. Davis
Operating Manager
(Supplier)
      Date Signed:   January 15, 2007       

--------------------------------------------------------------------------------

 

        WITNESS:  Bowlin Travel Centers, Inc.  
   
     
  /s/ Cynthia K. Biggers By:    /s/ Kit Johnson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Kit Johnson
Director of Operations
(Retailer)
      Date Signed:   January 10, 2007       

--------------------------------------------------------------------------------

 
21

--------------------------------------------------------------------------------


 
 